Name: 86/660/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 22 December 1986 establishing the arrangements to be applied to imports into Spain and Portugal of products covered by the ECSC Treaty originating in Austria, Finland, Norway, Sweden or Switzerland and covered by Agreements between the Community and those countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-31

 nan